Case 2:19-cv-00339-AB-AFM Document 1 Filed 01/16/19 Page 1 of 5 Page ID #:1



  1   Alan S. Gutman, SBN 128514
      John Juenger, SBN 225201
  2   GUTMAN LAW
      433 North Camden Drive, Suite 960
  3   Beverly Hills, CA 90210-4413
      Telephone: 310-385-0700
  4   Facsimile: 310-385-0710
            email: alangutman@gutmanlaw.com
  5               jjuenger@gutmanlaw.com
  6   Attorneys for Plaintiff JEROME WILLISCH,
      by and through his Guardian Ad Litem Thomas F. Willisch
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      JEROME WILLISCH, by and       )             Case Number
 12   through his Guardian Ad Litem )
      Thomas F. Willisch,           )             COMPLAINT FOR COPYRIGHT
 13                                 )             INFRINGEMENT
           Plaintiff,               )
 14                                 )
      vs.                           )
 15                                 )
      JARAD HIGGINS, professionally )
 16   known as JUICE WRLD; NICK     )             DEMAND FOR JURY TRIAL
      MIRA; GRADE A PRODUCTIONS;)
 17   INTERSCOPE RECORDS;           )
      UNIVERSAL MUSIC GROUP         )
 18   RECORDINGS, INC., aka UMG     )
      RECORDINGS INC.,              )
 19                                 )
           Defendants.              )
 20   _____________________________ )
 21         Plaintiff Jerome Willisch, by and through his Guardian Ad Litem Thomas F.
 22   Willisch, alleges as follows:
 23                                     JURISDICTION
 24         1.     This is a clear liability copyright infringement action. This Court has
 25   subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338. Plaintiff seeks
 26   injunctive relief, damages, costs, interest and attorney’s fees for the infringement of
 27   Plaintiff’s copyrighted musical composition and sound recording entitled “Ice,” which
 28   has been infringed by Defendants’ track called “Lean Wit Me,” released on the JUICE

                             COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-00339-AB-AFM Document 1 Filed 01/16/19 Page 2 of 5 Page ID #:2



  1   WRLD album entitled “Goodbye & Good Riddance” on or about May 23, 2018, and
  2   also released as a single, and distributed by Interscope Records, a division of
  3   Universal Music Group Recordings, Inc., a/k/a UMG Recordings Inc. Defendants’
  4   track, “Lean Wit Me,” has completely misappropriated “Ice,” without which “Lean
  5   Wit Me” would not exist.
  6                                          VENUE
  7         2.     Venue in this judicial district is proper under 28 U.S.C. § 1400(a) as one
  8   or more Defendants do business and may be found in this district.
  9                                         PARTIES
 10         3.     Plaintiff Jerome Willisch (“Willisch”), is a minor who resides with his
 11   parents in the State of Colorado, and has brought this action by and through his
 12   Guardian Ad Litem Thomas F. Willisch.
 13         4.     Plaintiff is informed and believes and thereon alleges that Defendant
 14   Jarad Higgins (“Higgins”), professionally known as Juice Wrld, is an individual who
 15   currently resides is the County of Los Angeles, State of California.
 16         5.     Plaintiff is informed and believes and thereon alleges that Defendant
 17   Nick Mira (“Mira”), is an individual residing in the State of Illinois.
 18         6.     Plaintiff is informed and believes and thereon alleges that Defendant
 19   Grade A Productions, LLC (“Grade A”) is a limited liability company with its
 20   principal place of business in Chicago, Illinois.
 21         7.     Plaintiff is informed and believes and thereon alleges that Defendant
 22   Interscope Records ("Interscope") is a California general partnership with its principal
 23   place of business at 2220 Colorado Avenue, Santa Monica, California.
 24         8.     Plaintiff is informed and believes and thereon alleges that Defendant
 25   Universal Music Group Recordings, Inc., a/k/a UMG Recordings Inc. ("UMG"), is a
 26   California corporation with its principal place of business at 2220 Colorado Avenue,
 27   Santa Monica, California.
 28   //

                             COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                 2
Case 2:19-cv-00339-AB-AFM Document 1 Filed 01/16/19 Page 3 of 5 Page ID #:3



  1                             FIRST CLAIM FOR RELIEF
  2                           COPYRIGHT INFRINGEMENT
  3                            AGAINST ALL DEFENDANTS
  4         9.     Plaintiff realleges and incorporates by reference all allegations contained
  5   in paragraphs 1 through 8 as though said allegations were set forth in their entirety
  6   herein.
  7         10.    The musical composition and sound recording that is the subject of this
  8   lawsuit is entitled “Ice” (the “Work”) and is copyrightable subject matter under the
  9   laws of the United States. Plaintiff has duly complied with all required provisions of
 10   the copyright laws of the United States applicable to said Work, including but not
 11   limited to, registering a copyright in and to said Work with the United States
 12   Copyright Office. The application was submitted to the United States Copyright
 13   Office on or about January 9, 2019. Plaintiff shall amend this complaint to provide the
 14   registration number in said Work when it has been assigned.
 15         11.    Defendants used the composition and recording of the Work without
 16   authorization on the track called “Lean Wit Me,” released on the Juice Wrld album
 17   entitled “Goodbye & Good Riddance,” on or about May 23, 2018. Defendants Higgins
 18   and Mira are credited as the composers of “Lean Wit Me,” however, Higgins and Mira
 19   appropriated Plaintiff’s Work, which constitutes the essential beat and foundation of
 20   “Lean Wit Me,” without which “Lean Wit Me” would not exist.
 21         12.    Defendant Grade A Productions, LLC, is the record company credited
 22   on the album “Goodbye & Good Riddance,” while Interscope, a division of UMG, is
 23   the distributor of the album.
 24         13.    In undertaking the conduct complained of in this action, Defendants
 25   infringed and knowingly and intentionally violated Plaintiff's rights.
 26         14.    Based upon Defendants’ infringement, Plaintiff is entitled to actual
 27   damages (or may hereafter elect statutory damages). Plaintiff is also entitled to an
 28   award of attorney's fees, costs and prejudgment interest.

                             COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                 3
Case 2:19-cv-00339-AB-AFM Document 1 Filed 01/16/19 Page 4 of 5 Page ID #:4



  1         15.    The amount of actual damages shall be proven at the time of trial.
  2         16.    Additionally, Defendants have caused and continue to cause great injury
  3   to Plaintiff, which damage cannot be accurately computed, and unless this Court
  4   restrains Defendants from further infringements, Plaintiff will suffer irreparable
  5   injury, for which there is no adequate remedy at law.
  6
  7         WHEREFORE, Plaintiff prays as follows:
  8         1.     That Defendants and all persons acting under the direction, control,
  9   permission or authority of said Defendants be permanently enjoined and restrained
 10   from using the copyrighted musical compositions and sound recordings and from
 11   causing or permitting said copyrighted musical compositions and sound recordings
 12   to be sold, distributed, broadcast or disseminated in connection with any sale,
 13   distribution, broadcast or other means of dissemination used by Defendants.
 14         2.     That Defendants be ordered to pay all profits, plus all losses of Plaintiff,
 15   in an amount to be proven at the time of trial, or, if elected before final judgment,
 16   statutory damages as available under the Copyright Act, 17 U.S.C. § 505, et seq.
 17         3.     That Defendants be ordered to pay the Plaintiff's costs and attorney's fees.
 18         4.     That Defendants be ordered to pay prejudgment interest.
 19         5.     For the imposition of a constructive trust on all proceeds that resulted,
 20   in whole or in part, from the wrongful exploitation of Plaintiff’s copyrighted works.
 21         6.     For such other and further legal and equitable relief as this Court may
 22   deem just and proper.
 23   //
 24   //
 25   //
 26   //
 27   //
 28

                              COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                 4
Case 2:19-cv-00339-AB-AFM Document 1 Filed 01/16/19 Page 5 of 5 Page ID #:5



  1         PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE
  2   PURSUANT TO FED. R. CIV. P. 38 AND THE 7TH AMENDMENT TO THE
  3   UNITED STATES CONSTITUTION.
  4
      Dated: January 16, 2019            GUTMAN LAW
  5
                                          By: /s/ Alan S. Gutman
  6                                       Alan S. Gutman
                                          Attorneys for Plaintiff
  7                                       JEROME WILLISCH, by and through his
                                          Guardian Ad Litem Thomas F. Willisch
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                           COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                            5
